I am pleased to convey my congratulations to
Ambassador Samuel Insanally, the Permanent Representative
of Guyana and a distinguished member of our Latin
American and Caribbean Group, on his well-deserved
election as President of the General Assembly.
A short while ago, we were hailing the end of the cold
war. There seemed to be a fresh possibility of building a
new international order based on sound moral principles,
namely the principles of justice, law, freedom and
democracy.
The Gulf crisis, caused by Iraq’s invasion of Kuwait,
offered the international community an opportunity to react
resolutely to restore the rights thus violated. The principles
of condemnation of the use or the threat of the use of force
as a means of settling disputes were underscored. The
inadmissibility and illegitimacy of the acquisition of
territories through force were reaffirmed. The principles of
the peaceful settlement of disputes and respect for the
sovereignty, independence and territorial integrity of States
were strengthened. Ecuador was gratified to see the
resultant reinforcement of the fundamental and age-old
pillars of its international policy.
The world today aspires more firmly and decisively to
live in freedom and democracy and in an atmosphere of full
respect for human rights.
This fundamental change has allowed the spread, not
only of positive forces, but also of underlying conflicts
which, within various regions, have set off apparently
uncontainable escalation.
The United Nations, whose prestige had reached new
heights, was facing increasingly numerous, pressing and
complex problems. Extreme nationalism had flared up in the
Forty-eighth session - 5 October l993 17
Balkans and elsewhere, while the breakdown of authority
had given rise to tragic humanitarian situations in Somalia
and in other regions. In Cambodia, the Organization had to
contribute to rebuilding the State.
The problems have not disappeared; on the contrary,
they proliferate in the former Socialist Federal Republic of
Yugoslavia and in the former Soviet Union. The large
numbers of refugees created by war serve as a pretext for
extremist, nationalist and xenophobic ideologies to arise in
the very heart of Europe.
The world, which applauded United Nations action on
the Iraqi invasion of Kuwait, is examining with a critical eye
the Organization’s inaction and ineffectiveness in Bosnia and
Herzegovina. In Bonn, the graffiti read, "Europe is dying in
Sarajevo". In the Iraq-Kuwait conflict, the use of force and
the acquisition of territory by force was condemned, but it
seems that in the case of Bosnia and Herzegovina the use of
force is being allowed to yield results and to expand the
territory of the aggressor. Here is a clear illustration that
international morality is opposed to double standards of
action.
In that context, Ecuador views as vital the work under
way to restructure and strengthen the world Organization.
The General Assembly must shoulder with greater authority
its responsibilities as the most representative democratic
organ of the United Nations. The Security Council needs to
be restructured to reflect the striking changes in the
membership of the United Nations and to ensure that it is
more representative and, hence, more legitimate. We
commend all the steps being taken to that end, and we
support others that still need to be taken to ensure that the
work of the Council is characterized by vision and
transparency. We think that its membership should be
expanded, within limits ensuring that its work will be
effective and aimed at the democratization of the
Organization. Democratizing participation in the Council’s
work requires the presence of States of special significance
on the international scene, such as Germany and Japan, and
of representatives of other geographical areas not now
properly represented.
The work of the United Nations in the economic and
social fields should be strengthened and made more
effective. We must not forget that peace is threatened not
only by military aggression but also, and even more, by
situations of injustice or crisis that ought to be settled in a
spirit of international solidarity. For that reason, Ecuador
looks forward to seeing as soon as possible the report the
General Assembly has requested of the Secretary-General, on
an agenda for development.
Ecuador was pleased by the results of the recent World
Conference on Human Rights. We believe that the Vienna
Declaration and Programme of Action constitute an
important step forward towards recognizing the universal
nature of human rights. The right to development is
universal and inalienable. Ecuador appeals to all States to
make an effort to implement the goals and purposes of the
Vienna Programme of Action.
Ecuador is deeply gratified by the positive
developments in South Africa. We hope that the elections
scheduled for 1994 will mark the conclusive establishment
of a democratic, non-racial, pluralistic society truly free and
open to progress.
The most important element of progress may well be
social development. For that reason, Ecuador firmly
supported the initiative to convene the World Summit for
Social Development. We reiterate our backing for the
international community’s decision, which will add meaning
to the commemoration of the fiftieth anniversary of the
United Nations.
The world economy is at a difficult stage. Even the
developed economies are in deep crisis. We must adopt a
new monetary and fiscal policy aimed at promoting short-
term recovery and at eliminating structural imbalances in the
medium term. It is vital to coordinate the macro-economic
policies of the strongest countries in order to promote world
economic growth. It is necessary also to take account of the
legitimate interests of all countries, especially developing
countries.
It will be impossible to maintain and bolster our
democracies without at the same time engaging in economic
and social programmes aimed at improved living standards
for all. In addressing these issues we should not rely solely
on old economic statistical systems, but should turn to
systems that evaluate the quality of life, such as that
proposed by the United Nations Development Programme.
I would recall that a country’s domestic policies play a
dominant part in its development process. Ecuador has
decided to carry out serious and thorough structural reforms
that will permit greater scope for private enterprise and
individual initiative and that will reduce Government
intervention wherever it has proved to be ineffective and
inappropriate.
18 General Assembly - Forty-eighth session
Economic development is meaningful when it addresses
human reality. To achieve this, we must be firmly
committed to modernizing the State and, by our example,
ensuring that morality prevails in the work of the
Government.
But national efforts to modernize the State and open the
economy to the universal trend towards freedom require
timely, adequate financial support. This should be obtained,
basically, by establishing a trading system making possible
fair prices for commodities and other exports of developing
countries. Ironically, while they make splendid speeches in
favour of free trade, the powerful countries continue to
impose measures that contradict their fine words. One
example is the import barriers on Latin American bananas
imposed by the European Economic Community.
We are concerned about what results will issue from
the Uruguay Round of negotiations under the General
Agreement on Tariffs and Trade (GATT). We need
transparent machinery to fight protectionism; this must result
from true international negotiations.
For many countries, certainly including Ecuador, the
external debt continues to be one of the most serious
problems and one that has the heaviest negative impact, not
only in the economic but also in the social and even political
fields. We must review the financial policies of the
international credit agencies and complement their resources
with direct private investment, so that the flow of capital
from the developing world to the developed countries does
not, as has happened to date, exceed the amount of aid or
investment channelled to the developing countries.
Prudent and appropriate regulation of the environment
and development is a task that concerns and interests us all.
We must promote sustainable development that will meet
humanity’s needs today without jeopardizing the rights of
future generations. The Rio Conference is of far-reaching
importance and the fulfilment of the decisions and
commitments undertaken there is crucial. Agenda 21 is a
historic document requiring political resolve on the part of
all if it is to be put into effect. In that regard, the
establishment and consolidation of financial sources is
essential.
In the context of international security it is vitally
important that all international agreements concluded within
the framework of the International Atomic Energy Agency
be strictly complied with, and that the inspection systems be
strengthened to prevent the proliferation of nuclear weapons.
In this respect, we support all efforts to create new
nuclear-weapon-free zones and we voice our concern at any
failure to comply with the resolutions relating to the Korean
peninsula. We urge the Government of the Democratic
People’s Republic of Korea to heed the just demands of the
international community.
Today, I have heard with great concern of a possible
breach of the moratorium on nuclear testing by the People’s
Republic of China. If that information is confirmed, it will
represent a grave step backwards in the process of
establishing moratoriums on nuclear testing. We hope that
it will not trigger a rush to new testing on the part of other
nuclear Powers.
In Latin America, democracy and freedom have been
strengthened. It is our hope that, by means of the exercise
of the right of peoples to self-determination, Latin American
will soon be free of the remaining exceptions.
The case of Haiti is particularly disquieting. Respect
for democracy and human values is a basic pillar of civilized
coexistence. Ecuador believes that the joint action of the
international community must encourage a new phase that
will provide the Haitian people with certain basic guarantees.
Throughout its history, Ecuador has demonstrated its
peaceful spirit in true and unquestionable terms. In that
spirit, it participated in the United Nations Observer Group
in Central America and the United Nations Observer Mission
in El Salvador. It continues to support the latter and has
offered its forces for other peace-keeping operations.
The proliferation of peace-keeping operations has
highlighted the need to carry out a careful review of the
conditions in which these operations are created and carried
out and the limits of their respective mandates. This
Organization should set the example of austerity in fund
management in order to enhance its moral authority and its
effectiveness.
In the light of its special links with Latin America,
Ecuador attaches particular importance to its relations with
neighbouring countries. Our Government has strengthened
and expanded its traditional relations with Colombia, and
they have recently been evolving with great promise.
A similar process is under way between the
Governments of Ecuador and Peru. The Presidents of
Ecuador and Peru have given repeated and eloquent proof of
their political resolve to make progress in the process of
dialogue that has opened between the two countries. This
Forty-eighth session - 5 October l993 19
process will enable us to ensure a climate of friendship, trust
and understanding and to narrow the differences in our
positions on the territorial issue. Together we can make
significant steps towards promoting the well-being of our
peoples, and as we move towards understanding we will be
able to overcome the differences which have long been an
obstacle in the way of a new era of fruitful coexistence.
The Government of Ecuador was pleased and very
grateful to note the demonstrations of support from many
countries, particularly American ones, for our dialogue with
Peru. We also appreciated the message that His Holiness
Pope John Paul II addressed to President Sixto Durán Ballén
and President Alberto Fujimori on the occasion of their
meeting in Bahía de Caráques in December 1992.
Ecuador, by tradition and inclination, has been a peace-
loving nation and believes that the only valid way to
overcome the territorial differences persisting between it and
Peru lies in the peaceful settlement of disputes. One option
in that regard is the arbitration of His Holiness the Pope,
who, with his lofty moral authority and his enduring
devotion to understanding and harmony among peoples, is
extremely well qualified. That is why the Constitutional
President of Ecuador, Sixto Durán Ballén, speaking from this
very rostrum at the forty-seventh session of the General
Assembly, reiterated the initiative which former Ecuadorian
President Rodrigo Borja set forth at the forty-sixth session
of the General Assembly concerning the arbitration of the
Holy See.
In response to this initiative and in keeping with the
spirit of dialogue that has been maintained and cultivated
between the two countries, the President of Peru proposed
the participation of the Holy See through the mediation of an
expert adviser who would offer his opinion from the point
of view of that neighbouring and friendly country with
respect to the "frontier disputes" with Ecuador.
We now have two proposals that are distinct in scope
and content: on the one hand, arbitration, and on the other
the assistance of an expert adviser. But they coincide in
their recognition of the great help to be had from the Pontiff,
who in the course of history has traditionally worked for
rapprochement and understanding among peoples. These
very differences and varied proposals highlight the need to
preserve and strengthen the process of dialogue between the
two countries. Ecuador is faithfully committed to that
process with a view not only to finding the fairest, most
realistic and honourable solution to the problem, but also in
order to respond appropriately to all the possibilities for
complementary action, cooperation and joint endeavour that
these two countries could and should pursue with a view to
securing the development, integration and well-being for
their peoples.
Thus, we shall no longer be divided by borders and
borders will become points of union and of promising
cooperation, with tremendous scope and possibilities. This
has been the case with regard to the maritime area that we
share; this is the hope of the two peoples, especially the
peoples of southern Ecuador and northern Peru; this must be
the case with regard to the Amazon River meeting for a
historic reconciliation of our two nations that adequately
meets the major interests of the two countries in the Amazon
region and identifies them in plans that take account of their
individual and collective rights, enhance their potential and
create conditions reflecting the importance of a major river
system and a region that all the countries of the basin must
preserve and promote for the sake of current development as
well as the future well-being of our peoples.
In this spirit of frank and constructive dialogue,
President Sixto Durán Ballén accepted the kind invitation of
President Alberto Fujimori to visit Peru. Ecuador’s Foreign
Ministry is busy making preparations with the authorities of
that friendly country for this mission so that the greatest
possible success may be achieved.
A few days ago the world enthusiastically welcomed
the handshake between two courageous men who had opted
for peace and understanding. I should like, on behalf of
Ecuador, to pay tribute to Prime Minister Itzhak Rabin and
President Yasser Arafat. I am confident that this gesture,
this historic event, will be not only the beginning of a tough
but promising relationship aimed at securing understanding
and cooperation between the two peoples but also a signal,
a sign of the times, for many other peoples who have to
pursue the arduous path of peace and understanding.
For this reason, President Clinton was absolutely right
when, on that historic morning, he said:
"We know that a difficult path lies before us.
Every peace has its own enemies - those who always
prefer the easy attitudes of hatred to the hard task of
reconciliation."
Ecuador believes in peace and trusts in peace and
understanding. Hence, I wish to associate myself with the
noble words of Cardinal Antonio Samoré, the delegate of the
Holy Father in the Papal mediation between the fraternal
countries of Argentina and Chile, in his speech at the time
20 General Assembly - Forty-eighth session
of the signing, in Montevideo, of the commitment between
the two countries:
"I say to all of you - Christians, believers and men
of good will: do not be afraid to opt for peace, to
educate for peace. The aspiration to peace will never
be disappointed. The endeavour to achieve peace
inspired by charity that never fails will yield its fruits.
Peace will be the last word in history."
Against this background, and with a view to ensuring
that these efforts are made in an appropriate climate of
genuine understanding and harmony and will be effective, I
formally take the opportunity, at this rostrum, to propose to
the Government of Peru that, reaffirming the commitment
that both countries have made in accordance with many
existing international instruments - principally, the United
Nations Charter - we give our word of honour that, in our
mutual relations, we shall not resort to force or to the threat
of the use of force. Such a solemn commitment would
underscore an essential legal obligation and amount to an
eloquent additional means of promoting mutual trust; and it
would be an appropriate framework for continued dialogue
on the path of peace and understanding, with a view to
achieving, as soon as possible, a fair, honourable and lasting
settlement between the two countries.
